           Case 1:18-vv-00783-UNJ Document 58 Filed 04/19/21 Page 1 of 7


                                                     CORRECTED

                 In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: March 30, 2021

* * * * *             *    *    *   *   *    *   *    *
FAY BLEIER,                                           *                 UNPUBLISHED
                                                      *
                  Petitioner,                         *                 No. 18-783V
                                                      *
v.                                                    *                 Special Master Gowen
                                                      *
SECRETARY OF HEALTH                                   *                 Stipulation; Influenza (Flu);
AND HUMAN SERVICES,                                   *                 Shoulder Injury Related to
                                                      *                 Vaccine Administration (SIRVA).
                  Respondent.                         *
*    * *     *    * * * *           *   *    *   *    *

Jessica A. Olins, Maglio Christopher & Toale, Seattle, WA, for petitioner.
Christine M. Becer, United States Department of Justice, Washington, D.C., for respondent.

                                     DECISION ON STIPULATION1

        On June 4, 2018, Fay Bleier (“petitioner”), filed a petition for compensation in the
National Vaccine Injury Compensation Program.2 Petition (ECF No. 1). Petitioner received a
influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the “Table”),
in her right arm on November 3, 2016. Petitioner alleges that she sustained a right shoulder
injury related to vaccine administration (“SIRVA”) within the time period set forth in the Table,
or in the alternative, that her alleged shoulder injury was caused by the vaccine, with residual
effects lasting for more than six months.




1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The Court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the opinion
is posted on the Court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). An objecting party must provide the Court with a proposed
redacted version of the opinion. Id. If neither party files a motion for redaction within 14 days, the opinion will
be posted on the Court’s website without any changes. Id.

2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended 42 U.S.C. §§ 300aa-10 to 34 (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42 U.S.C. § 300aa of
the Act.
           Case 1:18-vv-00783-UNJ Document 58 Filed 04/19/21 Page 2 of 7




        On March 30, 2021, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner. Stipulation (ECF No. 56). Respondent denies that
petitioner sustained a SIRVA Table injury and denies that the flu vaccine caused petitioner to
suffer from a right shoulder injury or any other injury or her current condition. Id. at ¶ 6. While
maintaining their respective positions, the parties nevertheless now agree that a decision should
be entered awarding the compensation described in paragraph 8 of the stipulation, which is
attached hereto as Appendix A. Id. at ¶ 7.

        The stipulation awards a lump sum of $55,000.00 in the form of a check payable to
petitioner. This amount represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a).

       I adopt the stipulation as the decision of the Court and hereby award compensation in the
amount and on the terms set forth therein. Accordingly, the Clerk of Court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.
                                                                       s/Thomas L. Gowen
                                                                       Thomas L. Gowen
                                                                       Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).



                                                         2
Case 1:18-vv-00783-UNJ Document 58 Filed 04/19/21 Page 3 of 7
Case 1:18-vv-00783-UNJ Document 58 Filed 04/19/21 Page 4 of 7
Case 1:18-vv-00783-UNJ Document 58 Filed 04/19/21 Page 5 of 7
Case 1:18-vv-00783-UNJ Document 58 Filed 04/19/21 Page 6 of 7
Case 1:18-vv-00783-UNJ Document 58 Filed 04/19/21 Page 7 of 7
